Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 1 of 14




                           EXHIBIT 13
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 2 of 14
                                                                                                                               USOO81896.11B2


    (12) United States Patent                                                                    (10) Patent No.:                         US 8,189.611 B2
           Liang et al.                                                                          (45) Date of Patent:                              May 29, 2012
    (54) SYSTEMAND METHOD FOR RESOLVING                                                        2004/0052212 A1* 3/2004 Baillargeon .................. 370,235
                                                                                               2004/0224668 A1* 11, 2004 Shell et al. .....              455,412.1
            CONTENTION AMONG APPLICATIONS                                                      2005/002 1876 A1   1/2005 Asai et al. ......................... T10/1
            REQUIRING DATA CONNECTIONS                                                         2005/0070290 A1* 3/2005 Baggstrom et al.           ... 455,445
            BETWEEN A MOBILE COMMUNICATIONS                                                    2009/0059785 A1* 3/2009 Jogalekar et al. ............. 370,230
            DEVICE AND A WIRELESS NETWORK                                                                        FOREIGN PATENT DOCUMENTS
    (75) Inventors: Kenneth Liang, Kanata (CA);                                           CA                              2526396        1, 2012
                    Mahmud-Ul
                      anmu
                                 Hassan,s Kanata (CA);s                                   EP
                                                                                          EP
                                                                                                                          1387593
                                                                                                                          1783961
                                                                                                                                         2, 2004
                                                                                                                                         4/2008
                    Colin Ho, Kanata (CA)                                                 EP                              1924037        4/2010
    (73) Assignee: Research In Motion Limited, Waterloo                                                                           (Continued)
                          (CA)                                                                                                OTHER PUBLICATIONS
    (*) Notice:           Subject to any disclaimer, the term of this                     Chinese First Office Action; Application No. 2006 10064046.5; State
                          patent is extended or adjusted under 35                         Intellectual Property Office of People's Republic of China; dated Jan.
                          U.S.C. 154(b) by 304 days.                                      15, 2010; 9 pgs.
    (21) Appl. No.: 12/326,446                                                                                    (Continued)
           illed:                                                                         Primary Examiner — Barry W Taylor
    (22) Filed:     Dec. 2, 2008                                                          (74) Attorney, Agent, or Firm — The Danamraj Law Group,
    (65)                     Prior Publication Data                                       P.C.
            US 2009/OO80457 A1               Mar. 26, 2009                                (57)                ABSTRACT
                                            O O                                           A mobile communications device (30) includes a wireless
                 Related U.S. Application Data                                            transceiver (34) operable to conduct at least two data connec
    (63) Continuation of application No. 1 1/267,538, filed on                            tions between the mobile communications device (30) and a
         Nov. 4, 2005, now Pat. No. 7,474,671.                                            wireless network (12) wherein each of the data connections is
                                                                                          associated with a connected application operating on the
    (51) Int. Cl.                                                                         mobile communications device. A processor (32) is coupled
         H04.3/02                      (2006.01)                                          to the wireless transceiver (34). The processor (32) is oper
    (52) U.S. Cl. .................. 370/462:455/452. 1:455/452.2:                        able to process a request for a data connection for an uncon
                                               455/435.2:455/435.3                        nected application operable on the mobile communications
    (58) Field of Classification Search .................. 370/462;                       device (30), to release one of the data connections associated
                                    455/452.1,452.2, 435.2, 435.3                         with one of the connected applications and to establish a data
            See application file for complete search history.                             connection between the mobile communications device (30)
                                                                                          and the wireless network (12) for the unconnected applica
    (56)                     References Cited                                             tion. A contention manager (86) is operable to select the
                                                                                          connected application to be released based upon a compari
                     U.S. PATENT DOCUMENTS                                                Son of a contention parameter associated with each of the
           6,781.955 B2 * 8/2004 Leung ........................... 370/2.32               connected applications.
     2003/0037146 A1*         2, 2003 O’Neill ......................... TO9,226
     2004/0023646 A1          2/2004 Inami et al. ................... 455,418                                           25 Claims, 5 Drawing Sheets

                                                                                                  108

                                                                         APPLICATIONS
                                                                        112                        116

                                                                                  Messengers     Browser




                                                                                                                        118
                                                                                                           Contention
                                                                                                                ager




                                                                       Security Compression
                                                                            and Routing     Layer3
                                                                        Datagram Segment
                                                                          and Reassembly Layer2
                                                                        Wireless Transport Layer 1
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 3 of 14


                                                            US 8,189.611 B2
                                                                      Page 2

                 FOREIGN PATENT DOCUMENTS                                  CN Office Action, Application No. 2006 10064046.5, Chinese IPO,
    EP               21.84946          5, 2010                             Mar. 9, 2011, 2 pgs.
    SG                131920           2, 2009                             EPO, Communication Under Rule 51(4), Application No. 05256859.
    WO            2004O61638 A2        T 2004                              9, Oct. 15, 2007, 41 pgs.
                                                                           EPO, Communication Under Rule 71(3) EPC, Application No.
                      OTHER PUBLICATIONS                                   08151703.9, Sep. 10, 2009, 6 pgs.
                                                                           EPO, Communication Under Rule 71(3) EPC, Application No.
    Australian First Examiner's Report; Application No. 2006235.810; IP    10155276.8, Feb. 24, 2011, 6 pgs.
    Australia; dated Mar. 2, 2010; 1 pgs.                                  Hong Kong IPD, Certificate of Grant of Patent (HK1102880), Appli
    Canadian Office Action; Application No. 2,567. 115; Canadian Intel     cation No. 07111229.3, Jun. 6, 2008, 2 pgs.
    lectual Property Office; dated Mar. 11, 2010; 4pgs.                    IP Australia, Notice of Acceptance, Application No. 2006235.810,
    European Patent Office Extended Search Report, Application No.         Nov. 1, 2010, 3 pgs.
    10155276.8, European Patent Office, dated Apr. 13, 2010, 7 pgs.        KIPO, Office Action, Application No. 10-2011-0027211, May 17,
    Chinese Office Action, Application No. 20100800460540, China           2011, 6 pgs.
    IPO, dated Aug. 23, 2010; 5 pgs.                                       SIPO, Notification of Grant of Rights for Invention Patent, Applica
    European Search Report, Application No. 08151703.9, European           tion No. 2006 10064046.5, Jul. 26, 2011, 2 pgs.
                                                                           KROffice Action, Application No. 10-2006-0108315, Korean IPO,
    Patent Office, dated Apr. 14, 2008, 7 pgs.                             Jan. 26, 2011, 3 pgs.
    Taiwan, Search Report, Taiwan Patent Office, dated Sep. 20, 2010, 1    JPO. Notice of Reasons for Rejection, Application No. 2006-297339,
    O9.                                                                    Sep. 13, 2011, 4pgs.
    European Search Report Application No. 05256859.9; European            KIPO, Notice of Final Rejection, Application No. 10-2006-0108315,
    Patent Office; Mar. 20, 2006; 6 pages.                                 Sep. 30, 2011, 5 pgs.
    Xuetal.:"QoS and Contention-Aware Multi-Resource Reservation”;         KIPO, Notice of Final Rejection, Application No. 10-2011-002721 1,
    2000; IEEE: pp. 3-10.                                                  Sep. 30, 2011, 5 pgs.
    “Digital Cellular Telecommunications System (Phase 2+); Universal      EPO, Communication Pursuant to Article 94(3) EPC, Application
    Mobile Telecommunications System (UMTS); General Packet Radio          No. 10153005.3, Feb. 1, 2012, 6 pgs.
    Service (GPRS): Service Description; Stage 2 (3GPP TS 23.060           KIPO, Notice of Decision for Patent, Application No. 10-2006
    version 6.8.0 Release 6); Mar. 2005; Technical Specification; pp.      0.108315, Dec. 13, 2011, 3 pgs.
    1-212.
                                                                           KIPO, Notice of Decision for Patent, Application No. 10-2011
    “Digital Cellular Telecommunications System (Phase 2+); Universal      0027211, Dec. 13, 2011, 3 pgs.
    Mobile Telecommunication System (UMTS); Mobile Radio Inter             SIPO, Second Office Action, Application No. 201010576392.8, Mar.
    face Layer 3 Specification; Core Network Protocols; Stage 3 (3GPP      16, 2012, 1 pg.
    TS 24.008 version 6.8.0 Release 6)”; Mar. 2005; Technical Specifi      CIPO, Office Action, Application No. 2,567,115, dated Apr. 5, 2012,
    cation; pp. 1-518.                                                     2 pgs.
    CA Office Action, Application No. 2,567,115, Canadian IPO, Mar.
    31, 2011, 2 pgs.                                                       * cited by examiner
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 4 of 14


    U.S. Patent                May 29, 2012        Sheet 1 of 5              US 8,189.611 B2




                                 AOplication                       10
                          18       gay                       M                           28
                                                                                Relay
                                    16-1                                24     NetWOrk



                                                                                              12

                                            14     20                            WireleSS
          16-2                                                                   NetWOrk
                               Enterprise
       Application
                               NetWOrk           SS
                                                  V
         Server                                   Server          N
                                                                  7\
                 16-N                                             SA-26
                                                                  S2
                                                                  YK
            Application                                           &Ps
               Server

                                 Communications
                                     Device
                                                           Fig.1
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 5 of 14


    U.S. Patent         May 29, 2012    Sheet 2 of 5         US 8,189.611 B2




                                                             Z9
                                        99      89      09


                                                       ||
                                                       WWJ
                                                       |




                            -VVM  VXN
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 6 of 14


    U.S. Patent                                                 May 29, 2012         Sheet 3 of 5          US 8,189.611 B2

                                                                                                    108

                                                                     APPLICATIONS
                                              110                   112              114            116

                                                                      M

                                                                                           106
                                                                     Integration Layer
                                                                                           100

                                                              Multi-Layer Transport Stack (TS)
                                      M                   /                                                             118
                         /                        /   /
                     M                        /                                                           Contention
                A/                       /M                          Intedration
                                                                         9       La yer                     On tentIO
            f                        /                                                                     Manager
        I                        W
                             I
                         l
                                                                        Radio Layer
        A
         \           A
            V A
             V V
                 V V
                     \\                                                   Services            Layer 4
                                     M. v.
                                         NN                        Security Compression
                                                      \                 and Routing           Layer3
                                                                    Datagram Segment
                                                                     and Reassembly           Layer 2
                                                                    Wireless Transport       Layer 1


                                                                          Fig.3
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 7 of 14


    U.S. Patent                                              US 8 9 189.611   B2
                                                              -




                                                              -
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 8 of 14


    U.S. Patent         May 29, 2012    Sheet 5 of 5               US 8,189.611 B2


                          Contention Manager           150

                        Unconnected Application
                         Requests PDP Context                152

                                             154
                                  Can
                           the MCD COnduct             YES
                            Additional PDP
                               COntext?

                                NO

                          Perform COntention
                          Parameter Analysis

                      Select Connected Application

                        Release PDP Context of
                     Selected Connected Application


                       Establish PDPCOntext for
                        Unconnected Application              156




                               Fig.5
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 9 of 14


                                                          US 8,189.611 B2
                                   1.                                                                      2
         SYSTEMAND METHOD FOR RESOLVING                                     detail below, it should be appreciated that the present disclo
          CONTENTION AMONG APPLICATIONS                                     Sure provides many applicable inventive concepts which can
               REQUIRING DATA CONNECTIONS                                   be embodied in a wide variety of specific contexts. The spe
         BETWEEN A MOBILE COMMUNICATIONS                                    cific embodiments discussed herein are merely illustrative of
          DEVICE AND A WIRELESS NETWORK                                     specific ways to use the mobile communications device
                                                                            within the network system, and do not delimit the scope of the
       This nonprovisional application is a continuation applica            present disclosure.
    tion claiming the benefit of the following prior United States             Disclosed herein are methods and systems for resolving
    patent application entitled: “SYSTEMAND METHOD FOR                      contention between applications operable on a mobile com
    RESOLVING CONTENTION AMONG APPLICATIONS
    REQUIRING DATA CONNECTIONS BETWEEN A
                                                                       10   munications device that require data connections to a wireless
    MOBILE COMMUNICATIONS DEVICE AND A WIRE                                 packet data service network. Broadly, the technique involves
    LESS NETWORK, filed Nov. 4, 2005, application Ser. No.                  executing a contention manager routine on the mobile com
    11/267,538, which is hereby incorporated by reference.                  munications device that is operable to select which of the
                                                                            applications currently conducting data sessions should
          TECHNICAL FIELD OF THE APPLICATION                           15   release its data session in favor of an application currently
                                                                            requesting a data session.
      The present disclosure relates, in general, to communica                 In one aspect, a method for resolving contention among
    tions sessions between mobile communications devices and                applications operable on a mobile communications device
    wireless packet data service networks and, in particular, to a          involves conducting at least two data connections between the
    system and method for resolving contention among applica                mobile communications device and the wireless network,
    tions operating on a mobile communications device that                  each of the data connections associated with a connected
    require data connections to a wireless packet data service              application operating on the mobile communications device,
    network.                                                                requesting a data connection for an unconnected application
                          BACKGROUND
                                                                            operable on the mobile communications device, releasing one
                                                                       25   of the data connections responsive to the request, the releas
       It is becoming commonplace to use wireless packet data               ing including selecting one of the connected applications by a
    service networks for effectuating data sessions with mobile             contention manager based upon a comparison of a contention
    communications devices. For example, a mobile communi                   parameter associated with each of the connected applications
    cations device may be used to provide certain high priority             and releasing the data connection associated with the selected
    data services such as wirelessly extending a corporate email       30   connected application and then establishing the data connec
    account, personal information manager or the like. Similarly,           tion between the mobile communications device and the
    the same mobile communications device may also be used to               wireless network for the requesting unconnected application.
    provide other lower priority data services such as messenger            In another embodiment, the method for resolving contention
    applications, web browsing or the like. As many of these                for data connections on a mobile communications device
    applications require a continually active data connection or       35   capable of conducting plurality of wireless data connections
    constant connectivity, it has been found that only a limited            comprises the following: responsive to receiving a request for
    number of such applications can operate at the same time on             a new data connection between the mobile communications
    a typical mobile communications device.                                 device and the wireless network, determining if the existing
                                                                            number of data connections is less than the number of allow
          BRIEF DESCRIPTION OF THE DRAWINGS                            40   able data connections; and if the number of existing data
                                                                            connections is not less than the number of allowable data
       For a more complete understanding of the features and                connections, automatically selecting a data connection to
    advantages of the present method and mobile device, refer               release.
    ence is now made to the detailed description along with the               In one exemplary embodiment, the least two data connec
    accompanying figures in which corresponding numerals in            45   tions between the mobile communications device and the
    the different figures refer to corresponding parts and in which:        wireless network represent the maximum number of data
       FIG. 1 depicts an exemplary network environment includ               connections allowed by the mobile communications device.
    ing a wireless packet data service network wherein an                   In another embodiment, the at least two data connections
    embodiment of the present method may be practiced;                      between the mobile communications device and the wireless
       FIG. 2 depicts a block diagram of a mobile communica
    tions device according to one embodiment of the present            50   network represent the maximum number of data connections
    disclosure;                                                             allowed between the mobile communications device and the
       FIG. 3 depicts a software architectural view of a mobile             wireless network. In a further embodiment, each of the appli
    communications device according to one embodiment of the                cations is an application requiring constant connectivity.
    present disclosure;                                                        The method may utilize a variety of contention parameters
       FIG. 4 depicts additional details of an exemplary wireless      55   to determine which of the connected applications should
    packet data service network operable with a mobile commu                release its data connection. For example, the contention
    nications device in accordance with an embodiment of the                parameters may include application priority, data traffic,
    present disclosure; and                                                 duration of current connection and the like. The method may
       FIG.5 depicts a flowchart of an embodiment for resolving             utilize a single contention parameter or a group of contention
    contention between applications operable on a mobile com           60   parameters which may be analyzed by the contention man
    munications device that require data connections to a wireless          ager either in series or parallel.
    packet data service network.                                               In another aspect, a mobile communications device
                                                                            includes a wireless transceiver operable to conduct at least
        DETAILED DESCRIPTION OF THE DRAWINGS                                two data connections between the mobile communications
                                                                       65   device and a wireless network wherein each of the data con
      While various embodiments of a mobile communications                  nections is associated with a connected application operating
    device operating within a network system are discussed in               on the mobile communications device. A processor is coupled
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 10 of 14


                                                          US 8,189.611 B2
                                   3                                                                      4
    to the wireless transceiver and is operable to process a request        host of internal and external services such as Internet access,
    for a data connection for an unconnected application operable           corporate data access, information management and the like
    on the mobile communications device, to release one of the              as well as certain continually operable data services such as
    data connections associated with one of the connected appli             email, video mail, messaging, calendaring, Scheduling and
    cations and to establish a data connection between the mobile      5    the like. Accordingly, a diverse array of personal information
    communications device and the wireless network for the                  appliances 18 Such as desktop computers, laptop computers,
    unconnected application. A contention manager is operable               palmtop computers or the like may be operably networked to
    to select the connected application to be released based upon           one or more of the application servers 16-i, i=1,2,..., N, with
    a comparison of a contention parameter associated with each             respect to the services supported in the enterprise network 14.
    of the connected applications. In another embodiment, the          10      Additionally, a remote services server 20 may be interfaced
    mobile communications device comprises the following: a                 with the enterprise network 14 for enabling a corporate user to
    wireless transceiver operable to conduct plurality of data              access or effectuate any of the services from a remote location
    connections between the mobile communications device and                using a suitable mobile communications device (MCD) 22. A
    a wireless network; a processor connected to said wireless              secure communication link with end-to-end encryption may
    transceiver and operable to execute a plurality of applications    15   be established that is mediated through an external IP net
    that require respective data connections; and a contention              work, i.e., a public packet-switched network Such as the Inter
    manager connected to said processor and operable to receive             net 24, as well as the wireless packet data service network 12
    requests for a new data connection between the mobile com               operable with MCD 22 via suitable wireless network infra
    munications device and the wireless network from the plural             structure that includes a base station 26. In one embodiment,
    ity of applications, wherein responsive to receiving a request          a trusted relay network 28 may be disposed between the
    for a new data connection, the contention manager is operable           Internet 24 and the infrastructure of wireless packet data
    to determine if the number of existing data connections is less         service network 12. By way of example, MCD 22 may be a
    than the number of allowable data connections and if the                data-enabled handheld device capable of receiving and send
    number of existing data connections is not less than the num            ing messages, web browsing, interfacing with corporate
    ber of allowable connections, to automatically determine a         25   application servers and the like.
    data connection to release.                                                For purposes of the present disclosure, the wireless packet
      In a further aspect, a computer program product includes a            data service network 12 may be implemented in any known or
    storage medium and computer instructions stored in the stor             heretofore unknown mobile communications technologies
    age medium. The computer instructions are executable by a               and network protocols, as long as a packet-switched data
    processor of a mobile communications device that is operable       30   service is available therein for transmitting packetized infor
    to conduct at least two data connections with a wireless net            mation. For instance, the wireless packet data service network
    work. Each of the data connections is associated with a con             12 may be comprised of a General Packet Radio Service
    nected application operating on the mobile communications               (GPRS) network that provides a packet radio access for
    device. The computer instructions resolve contention among              mobile devices using the cellular infrastructure of a Global
    applications operable on the mobile communications device          35   System for Mobile Communications (GSM)-based carrier
    by receiving a request for a data connection for an uncon               network. In other implementations, the wireless packet data
    nected application operable on the mobile communications                service network 12 may comprise an Enhanced Data Rates for
    device, selecting one of the connected applications based               GSM Evolution (EDGE) network, an Integrated Digital
    upon a comparison of a contention parameter associated with             Enhanced Network (IDEN), a Code Division Multiple Access
    each of the connected applications, releasing the data connec      40   (CDMA) network, a Universal Mobile Telecommunications
    tion associated with the selected connected application and             System (UMTS) network, or any 3rd Generation (3G) net
    establishing the data connection between the mobile commu               work. As will be seen hereinbelow, the embodiments of the
     nications device and the wireless network for the uncon                present disclosure for resolving contention between applica
    nected application. In a further embodiment, the computer               tions operable on a mobile communications device that
    program product comprises the following: a storage medium;         45   require data connections to a wireless packet data service
    and computer instructions stored in the storage medium and              network will be described regardless of any particular wire
    executable by a processor of a mobile communications device             less network implementation.
    operable to conduct a plurality of data connections with a                 FIG. 2 depicts a block diagram of a mobile communica
    wireless network, the computer instructions operable to                 tions device that Supports continually operable data service
    determine, responsive to receiving a request for a new data        50   and that is generally designated 30. It will be recognized by
    connection between the mobile communications device and                 those skilled in the art upon reference hereto that although an
    the wireless network, if the number of existing data connec             embodiment of MCD 30 may comprise an arrangement simi
    tions is less than the number of allowable data connections             lar to one shown in FIG. 2, there can be any number of
    and if the number of existing data connections is not less than         variations and modifications, in hardware, Software or firm
    the number of allowable data connections, to automatically         55   ware, with respect to the various modules depicted. Accord
     select a data connection to release.                                   ingly, the arrangement of FIG.2 should be taken as illustrative
       Referring now to the drawings, and more particularly to              rather than limiting with respect to the embodiments of the
    FIG. 1, depicted therein is an exemplary network environ                present disclosure. A microprocessor 32 providing for the
    ment 10 including a wireless packet data service network 12             overall control of MCD 30 is operably coupled to a commu
    wherein an embodiment of the present method may be prac            60   nication subsystem 34 which includes a receiver 36 and trans
    ticed. An enterprise network 14 for serving a plurality of              mitter 38 as well as associated components such as one or
    corporate users, which may be a packet-switched network,                more local oscillator (LO) modules 40 and a processing mod
    can include one or more geographic sites and be organized as            ule such as a digital signal processor (DSP) 42. As will be
    a local area network (LAN), a wide area network (WAN), a                apparent to those skilled in the field of communications, the
    metropolitan area network (MAN) or the like. A number of           65   particular design of the communication module 34 may be
    application servers 16-1 through 16-N disposed as part of the           dependent upon the communications network with which the
    enterprise network 14 are operable to provide or effectuate a           mobile device is intended to operate.
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 11 of 14


                                                         US 8,189.611 B2
                                  5                                                                       6
       In one embodiment, the communication module 34 is oper              network. The top layer (Layer 4) exposes various application
    able with both Voice and data communications. Regardless of            interfaces to the services supported on the MCD. The remain
    the particular design, however, signals received by antenna 44         ing two layers, Layer 2 and Layer 3, are responsible for
    through base station 26 are provided to receiver 36, which             datagram segmentation/reassembly and security, compres
    may perform Such common receiver functions as signal                   sion and routing, respectively.
    amplification, frequency down conversion, filtering, channel              FIG.3 also depicts a contention manager logic module 118
    selection, analog-to-digital (A/D) conversion, and the like.           provided as part of the MCD's software environment that is
    Similarly, signals to be transmitted are processed, including          disposed in operable communication with the transport stack
    modulation and encoding, for example, by DSP 42, and pro               100 and radio layer 104 as well as the OS environment for
    vided to transmitter 44 for digital-to-analog (D/A) conver        10   regulating and Scheduling application access to communica
    Sion, frequency up conversion, filtering, amplification and            tions sessions with wireless packet data service network 12.
    transmission over the air-radio interface via antenna 46.              In one implementation, contention manager logic module
      Microprocessor 32 also interfaces with further device sub            118 is operable to select a data connection for release based
    systems such as auxiliary input/output (I/O)48, serial port 50,        upon contention parameters associated with each of the con
    display 52, keyboard 54, speaker 56, microphone 58, random        15   nected applications. For example, when the maximum num
    access memory (RAM) 60, a short-range communications                   ber of data connections allowed by the MCD or between the
    Subsystem 62 and any other device Subsystems generally                 MCD and the wireless packet data service network 12 has
    labeled as reference numeral 64. To control access, a Sub              been reached and an unconnected application is requesting a
    scriber Identity Module (SIM) or Removable user Identity               data connection, contention manager logic module 118 deter
    Module (RUIM) interface 66 is also provided in communica               mines which of the connected application should release its
    tion with the microprocessor 32. In one implementation,                data connection in favor of the requesting unconnected appli
    SIM/RUIM interface 66 is operable with a SIM/RUIM card                 cation.
    having a number of key configurations 68 and other informa                For purposes of illustration, a particular MCD is capable of
    tion 70 such as identification and subscriber-related data.            having two simultaneous data connections and is currently
       Operating system software and software associated with         25   conducting a data session for messenger application 114 and
    transport stack 72 may be embodied in a persistent storage             a data session for email application 110. The user of the MCD
    module (i.e., non-volatile storage) Such as flash memory 74.           now attempts to launch browser application 116. As the
    In one implementation, flash memory 74 may be segregated               present MCD can only have two simultaneous data connec
    into different areas, e.g., storage areas for computer programs        tions, the MCD is not able to open a new data session for
    76, device states 78, address book 80, other personal infor       30   browser application 116 without first releasing one of the
    mation manager (PIM) data 82 and other data storage areas              active data sessions from either messenger application 114 or
    generally labeled as reference numeral 84. Additionally, a             email application 110. Contention manager logic module 118
    contention manager logic module 86 is provided for resolving           determines which of the two applications should release its
    contention among applications operable on MCD 30 that                  data connection and then establishes a data connection for
    require data connections to wireless packet data service net      35   browser application 116. Specifically, contention manager
    work 12 according to the teachings set forth herein.                   logic module 118 uses one or more contention parameters
       FIG. 3 depicts a software architectural view of a mobile            associated with either the connected applications, in this case
    communications device operable according to one embodi                 messenger application 114 and email application 110, or the
    ment for regulating and scheduling application access to               data connections associated with the connected applications
    communications sessions with wireless packet data service         40   to determine which data connection to release. In one
    network 12 regardless of the manufacturer of the MCD or the            embodiment, contention manager logic module 118 may use
    wireless service provider. A multi-layer transport stack (TS)          application priority as the contention parameter. In the
    100 is operable to provide a generic data transport protocol           present example, as email application 110 is intended to be an
    for any type of corporate data, including email, via reliable,         "always on' application, email application 110 has a high
     secure and seamless continuous connections to a wireless         45   priority. On the other hand, messenger application 114 is of a
    packet data service network. As illustrated in the embodiment          low priority. As such, using the contention parameter of appli
    of FIG.3, an integration layer 102 is operable as an interface         cation priority, contention manager logic module 118 selects
    between the MCD's radio layer 104 and the transport stack              messenger application 114 to release its data connection.
    100. Likewise, another integration layer 106 is provided for           Thereafter, the data connection for browser application 116
    interfacing between the transport stack 100 and the user appli    50   can be established.
    cations 108 supported on the MCD, e.g., email 110, personal               Continuing with the present example and assuming the
    information manager (PIM) 112 including calendaring,                   MCD is currently conducting a data session for messenger
    scheduling, contacts and the like, messengers 114, web                 application 114 and a data session for browser application
    browser 116 and the like. Although not specifically shown,             116, email application 110 now requests a data connection
    the transport stack 100 may also be interfaced with the           55   either due to a user input or due to an automatic attempt to
    MCD's operating system. In another implementation, the                 reestablish a data connection. As above, the MCD is notable
    transport stack 100 may be provided as part of a data com              to open a new data session for email application 110 without
    munications client module operable as a host-independent               first releasing one of the active data sessions from either
    virtual machine on a mobile device.                                    messenger application 114 or browser application 116. In this
       The bottom layer (Layer 1) of the transport stack 100 is       60   case, the application priority is low for both messenger appli
    operable as an interface to the wireless network’s packet              cation 114 and browser application 116. As such, contention
    layer. Layer 1 handles basic service coordination within the           manager logic module 118 uses an alternate contention
    exemplary network environment 10 shown in FIG. 1. For                  parameter to select the application that should release its data
    example, when an MCD roams from one carrier network to                 connection. For example, contention manager logic module
    another, Layer 1 verifies that the packets are relayed to the     65   118 may use data traffic, duration of data connection or other
    appropriate wireless network and that any packets that are             indicia as the contention parameter to select the application
    pending from the previous network are rerouted to the current          that should release its data connection. Thereafter, the data
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 12 of 14


                                                          US 8,189.611 B2
                                  7                                                                      8
    connection for the selected application is released and a data          uplinks and downlinks are allocated separately. Various radio
    connection for email application 110 can be established.                channel coding schemes are available to allow a range of data
       In one implementation, contention manager logic module               bit transfer rates.
    118 may consider more than one contention parameter in                     Two additional network nodes are provided within a GSM
    determining which of the connected applications should                  network in order to implement a packet-switched data trans
    release its data connection. For example, in the above case             fer service. A Serving GPRS Support Node (SGSN) 134,
    wherein the MCD is currently conducting data sessions for               which is coupled to a Home Location Register (HLR) 132 and
    messenger application 114 and browser application 116, then             disposed at the same hierarchical level as a Mobile Switching
    email application 110 requests a data connection, contention            Center (MSC) of the circuit-switched cellular network, is
    manager logic module 118 could sequentially or simulta             10   operably coupled to base station 26 and keeps track of the
    neously analyze multiple contention parameters such as data             location of a GPRS user such as the user of MCD30. Further,
    traffic and duration of data connection to determine that while         SGSN 134 is responsible for performing security functions
    the data connection for messenger application 114 has a                 and handling access control with respect to MCD30. A Gate
                                                                            way GPRS Support Node (GGSN) 136 provides interwork
    longer duration, the data traffic associated with that connec      15   ing with the external packet-switched IP network 24, and is
    tion warrants that its connection should be maintained. Thus,           operably coupled to one or more SGSNs, e.g., SGSN 134, via
    contention manager logic module 118 selects browser appli               an IP-based GPRS backbone network.
    cation 116 to release its data connection Such that a data                 In order to access the packet data service, MCD 30 makes
    connection for email application 110 can be established.                its presence known to the network by performing what is
       As should be understood by those skilled in the art, con             known as a GPRS Attach. Thereafter, to send and receive
    tention manager logic module 118 can consider one or any                packet data, MCD30 activates the packet data address that it
    number of contention parameters associated with the con                 wants to use. This operation renders MCD30 “visible' in the
    nected applications, the data connections associated with the           corresponding GGSN, and interworking with external data
    connected applications or other indicia to determine which              networks can then begin. User data is transferred transpar
    data connection to release. Likewise, it should be understood      25   ently between MCD30 and the external data networks with a
    by those skilled in the art that contention manager logic               method known as encapsulation and tunneling wherein data
    module 118 can consider multiple contention parameters                  packets are equipped with GPRS-specific protocol informa
    simultaneously using a contention parameter formula to                  tion and transferred transparently between MCD 30 and
    weigh the various contention parameters in its determination            GGSN 136 using, for example, a Packet Data Protocol (PDP)
                                                                       30   context between MCD 30 and GPRS network 130.
    of which data connection to release. Additionally, it should be           FIG. 5 depicts a flowchart describing a method for resolv
    understood by those skilled in the art that contention manager          ing contention among applications operable on a mobile com
    logic module 118 can consider multiple contention param                 munications device that require data connections to a wireless
    eters sequentially using, for example, a contention parameter           network. The flowchart illustrates a routine referred to as
    hierarchy to determine the order of consideration. Further,        35   “Contention Manager' (start block 150). This routine is
    while contention manager logic module 118 has been                      called when an unconnected data application operable on the
    described as automatically releasing the data connection of             MCD is opened and requests a PDP context (block 152).
    the selected connected application, it should be understood by          Upon the request, it is determined whether the MCD is
    those skilled in the art that contention manager logic module           capable of conducting an additional PDP context associated
    118 may prompt the user to acknowledge that the application        40   with the unconnected data application (decision 154). If the
    selected by contention manager logic module 118 should                  MCD is capable of conducting an additional PDP context
    release its data connection.                                            associated with the unconnected data application, then a PDP
      FIG. 4 depicts additional details of an exemplary wireless            context is established for the unconnected data application
    packet data service network operable with a mobile commu                between the MCD and the wireless network (block 156) and
    nications device in accordance with an embodiment. As illus        45   the routine in complete (end block 158). Ifat decision 154 the
    trated, reference numeral 130 refers to a GPRS network oper             MCD is not capable of conducting an additional PDP context
    able as the wireless packet data service network with respect           associated with the unconnected data application, then the
    to MCD30 that is provided with a number of data-centric user            contention manager performs an analysis of the contention
    applications 138 such as, e.g., email 110, PIM 112, messen              parameter associates with the connected applications, the
    ger 114, browser 116 as well as other applications 117 such as     50   PDP contexts associated with the connected applications or
    multimedia applications, File Transfer Protocol (FTP), telnet           both (block 160). Based upon the results of the contention
    and the like. Base station 26 serves MCD 30 via the air                 parameter analysis, the contention manager selects the con
    interface using applicable radio layer protocols.                       nected application that should have its PDP context released
       GPRS uses a packet-switching technique to transfer both              (block 162). The PDP context of the selected connected appli
    high-speed and low-speed data and signaling in an efficient        55   cation is released (block 164). A PDP context is then estab
    manner over GSM radio networks. Packet switching means                  lished between the MCD and the wireless network for the
    that GPRS radio resources are used only when users are                  unconnected data application (block 156) and the routine in
    actually sending or receiving data. Rather than dedicating a            complete (end block 158). As stated above, in certain imple
    radio channel to a mobile data user, e.g., MCD30, for a fixed           mentations, prior to releasing the PDP context of the selected
    period of time, the available radio channels can be concur         60   application, the user of the MCD may be prompted to
    rently shared between several users. Therefore, GPRS is                 acknowledge that such PDP context should be released.
    designed to Support from intermittent and bursty data trans               While this disclosure has described a mobile communica
    fers (e.g., web browsing) to occasional transmission of large           tions device operating within a network system with refer
    volumes of data (e.g., FTP). Allocation of GPRS radio chan              ence to illustrative embodiments, this description is not
     nels can be flexible: from 1 to 8 radio interface timeslots can   65   intended to be construed in a limiting sense. Various modifi
    be allocated per one Time Division Multiple Access (TDMA)               cations and combinations of the illustrative embodiments as
    frame. Typically, timeslots are shared by the active users, and         well as other embodiments, will be apparent to persons
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 13 of 14


                                                          US 8,189.611 B2
                                                                                                            10
    skilled in the art upon reference to the description. It is,              12. The mobile communications device as recited in claim
    therefore, intended that the appended claims encompass any              10, wherein the plurality of applications comprises at least
     Such modifications or embodiments.                                     one of email, video mail, a messenger service, a browser, a
       What is claimed is:                                                  calendar and a scheduling application.
       1. A method of managing contention on a mobile commu                   13. The mobile communications device as recited in claim
    nications device when a new wireless data connection
    between the mobile communications device and a wireless
                                                                            10, wherein the contention manager is operable to prompt a
    network is requested, the method comprising:                            user to confirm an application selected for releasing its exist
      determining if a further wireless data connection can be              ing data connection prior to releasing the existing data con
         effected between the mobile communications device             10   nection.
                                                                               14. The mobile communications device as recited in claim
         and a wireless network; and
       Selecting an application to release its existing data connec         10, wherein the contention manager is operable to automati
         tion if a further wireless data connection cannot be               cally release a selected application’s existing data connection
         effected between the mobile communications device                  and to establish a new data connection associated with
                                                                       15
          and a wireless network, wherein selecting the applica             another application.
          tion to release its existing data connection comprises              15. The mobile communications device as recited in claim
          prioritizing the existing wireless data connections.              10, wherein the contention manager is operable to analyze at
       2. The method as recited in claim 1 wherein selecting the            least one of data traffic on each data connection, a duration of
    application to release its existing data connection comprises           each data connection and a priority of an application associ
    performing contention parameter analysis.                               ated with each data connection.
       3. The method as recited in claim 2 wherein performing                 16. The mobile communications device as recited in claim
    contention parameter analysis comprises analyzing a plural              10, wherein selecting the application to release its existing
    ity of contention parameters.                                           data connection comprises comparing a duration of connec
       4. The method as recited in claim 2 wherein performing          25   tions associated with the respective data connections of the
    contention parameter analysis comprises analyzing a hierar              connected applications.
    chy of contention parameters.                                             17. The mobile communications device as recited in claim
       5. The method as recited in claim 1, wherein selecting the           10, wherein each data connection comprises a packet data
    application to release its existing data connection comprises           protocol context.
                                                                       30
    comparing at least one of data traffic on each data connection            18. A computer program product comprising:
    associated with a corresponding application, a duration of                a storage medium; and
    each data connection and a priority of the corresponding                  computer instructions stored in the storage medium and
    application associated with each data connection.                            executable by a processor of a mobile communications
       6. The method as recited in claim 1, further comprising
    prompting the user to confirm a selected application prior to      35        device operable to process requests for new wireless
    releasing its existing data connection.                                         data connections between the mobile communications
       7. The method as recited in claim 1, further comprising                      device and a wireless network for a plurality of applica
    releasing the existing data connection of the selected appli                    tions, releasing existing data connections and establish
    cation and establishing a new data connection corresponding        40           ing new wireless data connections between the mobile
    to another application.                                                         communications device and a wireless network, the
       8. The method as recited in claim 1, wherein each data                       computer instructions operable to determine, responsive
    connection comprises a packet data protocol context.                            to receiving a request for a new application, if a further
       9. The method as recited in claim 1, wherein selecting the                   wireless data connection can be effected between the
    application to release its existing data connection comprises      45           mobile communications device and a wireless network
    comparing a duration of connections associated with the                         and selecting an application to release its existing data
    respective data connections of the connected applications.                      connection if a further wireless data connection cannot
       10. A mobile communications device comprising:                               be effected between the mobile communications device
       a wireless transceiver operable to conduct a number of                     and a wireless network, wherein selecting the applica
         wireless data connections between the mobile commu            50
                                                                                  tion to release its existing data connection comprises
         nications device and a wireless network;                                 prioritizing the existing wireless data connections.
       a processor coupled to the wireless transceiver, the proces             19. The computer program product as recited in claim 18
          Sor processing requests for new wireless data connec              wherein the computer instructions operable to select an appli
          tions for a plurality of applications, releasing existing
          data connections and establishing new wireless data          55   cation to release its data connection include computer instruc
         connections between the mobile communications                      tions to perform contention parameter analysis.
         device and a wireless network; and                                    20. The computer program product as recited in claim 19
       a contention manager for selecting an existing data con              wherein performing contention parameter analysis comprises
          nection to be released, wherein selecting the application    60
                                                                            at least one of analyzing a plurality of contention parameters
         to release its existing data connection comprises priori           and analyzing a hierarchy of contention parameters.
         tizing the existing wireless data connections.                        21. The computer program product as recited in claim 18,
       11. The mobile communications device as recited in claim             wherein the computer instructions further include computer
    10 wherein the contention manager is disposed in operable               instructions operable to analyze at least one of data traffic on
    connection with at least one of a transport stack, a radio layer   65   each data connection, a duration of each data connection and
    and an operating system of the mobile communications                    a priority of an application associated with each data connec
    device.                                                                 tion.
Case 1:20-cv-22051-JEM Document 1-16 Entered on FLSD Docket 05/15/2020 Page 14 of 14


                                                         US 8,189.611 B2
                                  11                                                             12
       22. The computer program product as recited in claim 18,         24. The computer program product as recited in claim 18,
    wherein computer instructions are further operable to prompt      wherein each data connection comprises a packet data proto
    a user to confirm a selected application prior to releasing its   col context.
    existing data connection.                                           25. The computer program product as recited in claim 18,
       23. The computer program product as recited in claim 18,       wherein selecting the application to release its existing data
    wherein the computer instructions are further operable to         connection comprises comparing a duration of connections
    release the existing data connection of the selected applica      associated with the data connections of the connected appli
                                                                      cations.
    tion and to establish a new data connection for the new appli
    cation.
